 
 
II 
Calendar No. 546 
111th CONGRESS 2d Session 
H. R. 3804 
[Report No. 111–276] 
IN THE SENATE OF THE UNITED STATES 
 
December 8, 2009 
Received; read twice and referred to the Committee on Energy and Natural Resources 
 
 
August 5, 2010 
Reported by Mr. Bingaman, without amendment 
 
AN ACT 
To make technical corrections to various Acts affecting the National Park Service, to extend, amend, or establish certain National Park Service authorities, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Park Service Authorities and Corrections Act of 2009.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—National park service authorizations 
Sec. 101. National Park System Advisory Board. 
Sec. 102. National Park Service Concessions Management Advisory Board. 
Sec. 103. National Park System uniform penalties. 
Sec. 104. Volunteers in the parks. 
Title II—Pearl Harbor ticketing 
Sec. 201. Definitions. 
Sec. 202. Facilitation of admission to historic attractions within Pearl Harbor Naval Complex. 
Sec. 203. Protection of resources. 
Title III—Changes to national park units 
Sec. 301. George Washington Memorial Parkway. 
Sec. 302. District of Columbia snow removal. 
Sec. 303. Martin Luther King, Jr. National Historical Park. 
Sec. 304. Lava Beds National Monument Wilderness boundary adjustment. 
Title IV—Technical corrections 
Sec. 401. Baltimore National Heritage Area. 
Sec. 402. Muscle Shoals National Heritage Area. 
Sec. 403. Snake River headwaters. 
Sec. 404. Taunton River. 
Sec. 405. Cumberland Island National Seashore. 
Sec. 406. Niagara Falls National Heritage Area.   
INational park service authorizations 
101.National Park System Advisory BoardSection 3(f) of the Act entitled, An Act to provide for the preservation of historic American sites, buildings, objects, and antiquities of national significance, and for other purposes, approved August 21, 1935 (16 U.S.C. 463(f)), is amended in the first sentence by striking 2010 and inserting 2020.  
102.National Park Service Concessions Management Advisory BoardSection 409(d) of the National Park Service Concessions Management Improvement Act of 1998 (Public Law 105–391) is amended by striking 2009 and inserting 2019.  
103.National Park System uniform penalties 
(a)Fines and imprisonmentThe first section of the Act entitled, An Act to provide for the protection of national military parks, national parks, battlefield sites, national monuments, and miscellaneous memorials under the control of the War Department, approved March 2, 1933 (47 Stat. 1420, ch. 180), is amended by striking such fine and imprisonment. and inserting such fine and imprisonment; except if the violation occurs within a park, site, monument, or memorial that is part of the National Park System, where violations shall be subject to the penalty provision set forth in section 3 of the Act of August 25, 1916 (16 U.S.C. 3; commonly known as the National Park Service Organic Act) and section 3571 of title 18, United States Code..  
(b)Cost of proceedingsSection 2(k) of the Act entitled, An Act to provide for the preservation of historic American sites, buildings, objects, and antiquities of national significance, and for other purposes, approved August 21, 1935 (16 U.S.C. 462(k)), is amended by striking cost of the proceedings. and inserting cost of the proceedings; except if the violation occurs within an area that is part of the National Park System, where violations shall be subject to the penalty provision set forth in section 3 of the Act of August 25, 1916 (16 U.S.C. 3; commonly known as the National Park Service Organic Act), and section 3571 of title 18, United States Code..  
104.Volunteers in the parksSection 4 of the Volunteers in the Parks Act of 1969 (16 U.S.C. 18j) is amended by striking $3,500,000 and inserting $10,000,000.  
IIPearl Harbor ticketing 
201.DefinitionsIn this title: 
(1)SecretaryThe term Secretary means the Secretary of the Interior.  
(2)Pearl harbor historic siteThe term Pearl Harbor historic site means a historic attraction within the Pearl Harbor Naval Complex, including the USS Bowfin Submarine Museum and Park, the Battleship Missouri Memorial, the Pacific Aviation Museum—Pearl Harbor, and any other historic attraction that the Secretary identifies as a Pearl Harbor historic site and that is not administered or managed by the Secretary.  
(3)Visitor centerThe term visitor center means the visitor center located within the Pearl Harbor Naval Complex on lands that are within the World War II Valor in the Pacific National Monument and managed by the Secretary through the National Park Service.  
202.Facilitation of admission to historic attractions within Pearl Harbor Naval Complex 
(a)In generalThe Secretary, in managing the World War II Valor in the Pacific National Monument, may enter into an agreement with the nonprofit organizations or other legally recognized entities that are authorized to administer or manage a Pearl Harbor historic site— 
(1)to allow visitors to a Pearl Harbor historic site to gain access to the site by passing through security screening at the Visitor Center; and  
(2)to allow the sale of tickets to a Pearl Harbor historic site within the Visitor Center by employees of the National Park Service or by organizations that administer or manage a Pearl Harbor historic site.  
(b)Terms and conditionsIn any agreement entered into pursuant to this title, the Secretary— 
(1)shall require the organization administering or managing a Pearl Harbor historic site to pay to the Secretary a reasonable fee to recover administrative costs associated with the use of the Visitor Center for public access and ticket sales, the proceeds of which shall remain available, without further appropriation, for use by the National Park Service at the World War II Valor in the Pacific National Monument;  
(2)shall ensure the limited liability of the United States arising from the admission of the public through the Visitor Center to a Pearl Harbor historic site and the sale or issuance of any tickets to the site; and  
(3)may include any other terms and conditions the Secretary deems appropriate.  
(c)Limitation of authorityUnder this title, the Secretary shall have no authority— 
(1)to regulate or approve the rates for admission to an attraction within the Pearl Harbor historic site;  
(2)to regulate or manage any visitor services of any historic sites within the Pearl Harbor Naval Complex other than at those sites managed by the National Park Service as part of World War II Valor in the Pacific National Monument; or  
(3)to charge an entrance fee for admission to the World War II Valor in the Pacific National Monument.  
203.Protection of resourcesNothing in this title authorizes the Secretary or any organization that administers or manages a Pearl Harbor historic site to take any action in derogation of the preservation and protection of the values and resources of the World War II Valor in the Pacific National Monument.  
IIIChanges to national park units 
301.George Washington Memorial Parkway 
(a)PurposeThe purpose of this section is to authorize, direct, facilitate, and expedite the transfer of administrative jurisdiction of certain Federal land in accordance with the terms and conditions of this section.  
(b)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of the Interior.  
(2)Research centerThe term Research Center means the Federal Highway Administration’s Turner-Fairbank Highway Research Center.  
(3)FarmThe term Farm means the Claude Moore Colonial Farm.  
(4)MapThe term Map means the map titled GWMP—Claude Moore Proposed Boundary Adjustment, numbered 850/82003, and dated April 2004. The map shall be available for public inspection in the appropriate offices of the National Park Service, Department of the Interior.  
(c)Administrative jurisdiction transfer 
(1)Transfer of jurisdiction 
(A)In generalThe Secretary and the Secretary of Transportation are authorized to transfer administrative jurisdiction for approximately 0.342 acre of land under the jurisdiction of the Department of the Interior within the boundary of the George Washington Memorial Parkway, generally depicted as B on the Map, for approximately 0.479 acre within the boundary of the Research Center land under the jurisdiction of the Department of Transportation adjacent to the boundary of the George Washington Memorial Parkway, generally depicted as A on the Map.  
(B)Use restrictionThe Secretary shall restrict the use of 0.139 acre of land within the boundary of the George Washington Memorial Parkway immediately adjacent to part of the north perimeter fence of the Research Center, generally depicted as C on the Map, by prohibiting the storage, construction, or installation of any item that may obstruct the view from the Research Center into the George Washington Memorial Parkway.  
(2)Reimbursement or considerationThe transfer of administrative jurisdiction under this section shall occur without reimbursement or consideration.  
(3)Compliance with agreement 
(A)AgreementThe National Park Service and the Federal Highway Administration shall comply with all terms and conditions of the Agreement entered into by the parties on September 11, 2002, regarding the transfer of administrative jurisdiction, management, and maintenance of the lands discussed in the Agreement.  
(B)Access to landThe Secretary shall allow the Research Center access to the land the Secretary restricts under paragraph (1)(B) for purposes of maintenance in accordance with National Park Service standards, which includes grass mowing and weed control, tree maintenance, fence maintenance, and visual appearance. No tree 6 inches or more in diameter shall be pruned or removed without the advance written permission of the Secretary. Any pesticide use must be approved in writing by the Secretary prior to application of the pesticide.  
(d)Management of transferred lands 
(1)Interior landThe land transferred to the Secretary under subsection (c)(1) shall be included in the boundaries of the George Washington Memorial Parkway and shall be administered by the National Park Service as part of the parkway subject to applicable laws and regulations.  
(2)Transportation landThe land transferred to the Secretary of Transportation under subsection (c)(1) shall be included in the boundary of the Research Center and shall be removed from the boundary of the parkway.  
(3)Restricted-use landThe land the Secretary has designated for restricted use under subsection (c)(1) shall be maintained by the Research Center.  
302.District of Columbia snow removalSection 3 of the Act entitled, An Act Providing for the removal of snow and ice from the paved sidewalks of the District of Columbia, approved September 16, 1922 (Sec. 9–603, D.C. Official Code), is amended to read as follows: 
 
3. 
(a)It shall be the duty of a Federal agency to remove, or cause to be removed, snow, sleet, or ice from paved sidewalks and crosswalks within the fire limits of the District of Columbia that are— 
(1)in front of or adjacent to buildings owned by the United States and under such Federal agency’s jurisdiction; or  
(2)public thoroughfares in front of, around, or through public squares, reservations, or open spaces and that are owned by the United States and under such Federal agency’s jurisdiction.  
(b)The snow, sleet, or ice removal required by subsection (a) shall occur within a reasonable time period after snow or sleet ceases to fall or after ice has accumulated. In the event that snow, sleet, or ice has hardened and cannot be removed, such Federal agency shall— 
(1)make the paved sidewalks and crosswalks under its jurisdiction described in subsection (a) reasonably safe for travel by the application of sand, ashes, salt, or other acceptable materials; and  
(2)as soon as practicable, thoroughly remove the snow, sleet, or ice.  
(c) 
(1)The duty of a Federal agency described in subsections (a) and (b) may be delegated to another governmental or nongovernmental entity through a lease, contract, or other comparable arrangement.  
(2)If two or more Federal agencies have overlapping responsibility for the same sidewalk or crosswalk they may enter into an arrangement assigning responsibility. .  
303.Martin Luther King, Jr. National Historical Park 
(a)AmendmentsThe Act entitled An Act to establish the Martin Luther King, Junior, National Historic Site in the State of Georgia, and for other purposes, approved October 10, 1980 (Public Law 96–428; 94 Stat. 1839) is amended— 
(1)in the first section, by striking the map entitled Martin Luther King, Junior, National Historic Site Boundary Map, number 489/80,013B, and dated September 1992 and inserting the map titled Martin Luther King, Jr. National Historical Park, numbered 489/80,032, and dated April 2009;  
(2)by striking Martin Luther King, Junior, National Historic Site each place it appears and inserting Martin Luther King, Jr. National Historical Park; and  
(3)by striking historic site each place it appears and inserting historical park.  
(b)ReferencesAny reference in any law (other than this Act), map, regulation, document, record, or other official paper of the United States to the Martin Luther King, Junior, National Historic Site shall be considered to be a reference to the Martin Luther King, Jr. National Historical Park.  
304.Lava Beds National Monument Wilderness boundary adjustmentThe first section of the Act of October 13, 1972 (Public Law 92–493; 16 U.S.C. 1132 note), is amended in the first sentence— 
(1)by striking That, in and inserting the following: 
 
1.In ; and  
(2)by striking ten thousand acres and all that follows through the end of the sentence and inserting 10,431 acres, as depicted within the proposed wilderness boundary on the map titled Lava Beds National Monument, Proposed Wilderness Boundary Adjustment, numbered 147/80,015, and dated September 2005, and those lands within the area generally known as the Schonchin Lava Flow, comprising approximately 18,029 acres, as depicted within the proposed wilderness boundary on the map, are designated as wilderness..  
IVTechnical corrections 
401.Baltimore National Heritage AreaThe Omnibus Public Land Management Act of 2009 (Public Law 111–11) is amended— 
(1)in sections 8005(b)(3) and 8005(b)(4) by striking Baltimore Heritage Area Association and inserting Baltimore City Heritage Area Association; and  
(2)in section 8005(i) by striking Effectiveness and inserting Financial assistance.  
402.Muscle shoals national heritage areaSection 8009(j) of the Omnibus Public Land Management Act of 2009 is amended by striking Effectiveness and inserting Financial assistance.  
403.Snake River headwatersSection 5002(c)(1) of the Omnibus Public Land Management Act of 2009 is amended by striking paragraph (205) of section 3(a) each place it appears and inserting paragraph (206) of section 3(a).  
404.Taunton RiverSection 5003(b) of the Omnibus Public Land Management Act of 2009 is amended by striking section 3(a)(206) each place it appears and inserting section 3(a)(207).  
405.Cumberland Island National SeashoreSection 6(b) of the Act titled An Act to establish the Cumberland Island National Seashore in the State of Georgia, and for other purposes (Public Law 92–536) is amended by striking physiographic conditions not prevailing and inserting physiographic conditions now prevailing.  
406.Niagara Falls National Heritage AreaSection 427(k) of the Consolidated Natural Resources Act of 2008 (Public Law 110–229) is amended by striking Except as provided for the leasing of administrative facilities under subsection (g)(1), the and inserting The.  
 

August 5, 2010
Reported without amendment
